Citation Nr: 9924213	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to October 13, 1980 
for the award of service connection for urticaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from February 1942 to June 
1943.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the New 
York, New York, Regional Office (RO) decision which denied an 
effective date prior to October 13, 1980 for the award of 
service connection for urticaria evaluated as 10 percent 
disabling.  In October 1995, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In January 1996, the RO determined that its April 
2, 1945 rating decision denying service connection for 
recurrent urticaria with angioneurotic edema was not clearly 
and unmistakably erroneous.  In April 1996, the veteran was 
afforded a hearing before a VA hearing officer.  In August 
1996, the veteran submitted a notice of disagreement with the 
January 1996 RO determination.  In May 1998, the Board 
remanded the veteran's claim to the RO for additional action 
which included scheduling a hearing before a Member of the 
Board sitting at the RO.  

In March 1999, the veteran was afforded a hearing before the 
undersigned Member of the Board. At the hearing, the national 
accredited representative reiterated that the April 2, 1945 
rating decision denying service connection for urticaria was 
clearly and unmistakably erroneous.  The veteran is 
represented in this appeal by the Disabled American Veterans.  


REMAND

The veteran has submitted a timely notice of disagreement 
with the RO's January 1996 determination that its April 2, 
1945 rating decision denying service connection for recurrent 
urticaria with angioneurotic edema was not clearly and 
unmistakably erroneous.  The RO did not issue either a 
statement of the case or a supplement statement of the case 
to the veteran and his accredited representative which 
addresses that issue.  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Further, the Board 
finds that the issue is inextricably intertwined with the 
certified issue of the veteran's entitlement to an effective 
date prior to October 13, 1980 for the award of service 
connection for urticaria evaluated as 10 percent disabling.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, 
this case is REMANDED for the following action:

The RO should issue a supplemental 
statement of the case to the veteran and 
his accredited representative which 
addresses the issue of whether its April 
2, 1945 rating decision denying service 
connection for recurrent urticaria with 
angioneurotic edema was clearly and 
unmistakably erroneous.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it 


regarding the final disposition of the veteran's claim.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


